DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending in the application.

Drawings
The drawings are objected to because of the following informalities:  
Figs. 2 and 4 are objected to because the “elongated tubular members 19” are not shown as tubular, but rather are shown with solid cross-sections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 16:  The final line of claim 16 should be amended to read --a header member laterally interconnecting  upper ends of the  bollards--.
	Re Claim 17:  The preamble of claim 17 should be amended to read --The bollard fence panel of claim 16--.
Re Claim 18:  The preamble of claim 18 should be amended to read --The bollard fence panel of claim 16--.
	Re Claim 19:  Lines 1-2 of claim 19 should be amended to read --wherein  each bollard is a hollow steel section and  each elongated member comprises …--.
	Re Claim 20:  Lines 1-2 of claim 19 should be amended to read --wherein  each bollard is a hollow steel section and  each elongated member is rebar--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 20:  Claim 20 recites “The bollard fence panel of claim 15…”; however, claim 15 is drawn to a “bollard fence”, not to a “bollard fence panel”.  Accordingly, claim 20 improperly depends from claim 15 because it does not require all limitations of the parent claim.
	For examination purposes for this Office Action only, the Examiner will interpret claim 20 as though it depends from claim 16, rather than from claim 15. 
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platt (US Patent 3,141,655).
	Re Claim 1:  Platt discloses a bollard fence (see Fig. 3), comprising:
a concrete base (14; see Fig. 6); 
bollards (10) having bottom ends secured in the concrete base, the bollards spaced apart and extending axially from the concrete base (14); 
an elongated member (30 or 26; Fig. 6) moveably disposed inside of each of the bollards (10); and 
a header member (58; Fig. 3) laterally interconnecting upper ends of the bollards.
Re Claim 2:  Platt discloses a bollard fence, wherein the elongated member is a solid metal member (rigid rod 30; Fig. 6).
	Re Claim 3:  Platt discloses a bollard fence, wherein at least one of the bollards (10) internally disposes a single elongated member (30) consisting of a solid metal member (rigid rod 30; Fig. 6).
	Re Claim 4:  Platt discloses a bollard fence, wherein the elongated member is a tubular member (26; Fig. 6).
Re Claim 5:  Platt discloses a bollard fence, wherein the elongated member in at least one of the bollards comprises an elongated solid metal member (30; Fig. 6) and an elongated tubular member (26; Fig. 6).
Re Claim 7:  Platt discloses a bollard fence, wherein the header member (58; Fig. 3) fixedly interconnects the bollards (10) to one another laterally and axially.
Re Claim 16:  Platt discloses a bollard fence panel (see Fig. 3), comprising:
bollards (10; Fig. 3) spaced apart and extending axially parallel to one another from a concrete base (14; Fig. 6); 
each of the bollards (10) internally disposing an elongated metal member (rigid rod 30; Fig. 6), the elongated member (30) moveable relative to the bollard (10); and 
a header member (58; Fig. 3) laterally interconnecting the upper ends of the plurality of bollards (10).
Re Claim 17:  Platt discloses a bollard fence panel, wherein the header member (58; Fig. 3) fixedly interconnects the bollards (10) to one another laterally and axially.

Claims 1-3, 6-7, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albritton (US Patent 6,783,116).
	Re Claim 1:  Albritton discloses a bollard fence (see Fig. 13), comprising:
a concrete base (into which tubes 32 are set; see Fig. 8); 

an elongated member (posts 24; see 24a, 24b in Fig. 13) moveably (at least during assembly) disposed inside of each of the bollards (32); and 
a header member (22) laterally interconnecting upper ends of the bollards.
Re Claim 2:  Albritton discloses a bollard fence, wherein the elongated member (24) is a solid metal member (“Support posts 24 may be fabricated from wood, various types of steel alloys or other materials”; emphasis added; see Col. 5 lines 16-20).
Re Claim 3:  Albritton discloses a bollard fence, wherein at least one of the bollards (32) internally disposes a single elongated member (24) consisting of a solid metal member (“Support posts 24 may be fabricated from wood, various types of steel alloys or other materials”; emphasis added; see Col. 5 lines 16-20).
Re Claim 6:  Albritton discloses a bollard fence, wherein the bollards (32) are axially moveable (for example, at least during assembly, as the posts 24 are inserted into the sleeves 32) relative to the header member (22).
Re Claim 7:  Albritton discloses a bollard fence, wherein the header member (22; Fig. 13) fixedly interconnects (via posts 24) the bollards (32) to one another laterally and axially.
Re Claim 16:  Albritton discloses a bollard fence panel (see Fig. 13), comprising:
bollards (32) spaced apart and extending axially parallel to one another from a concrete base (into which tubes 32 are set; see Fig. 8); 
each of the bollards (32) internally disposing an elongated metal member (posts 24; see posts 24a, 24b in Fig. 13; “Support posts 24 may be fabricated from wood, various types of steel alloys or other materials”; emphasis added; see Col. 5 lines 16-20), the elongated member (24) moveable (at least during assembly) relative to the bollard (32); and 
a header member (22) laterally interconnecting (via posts 24) the upper ends of the plurality of bollards (32).
Re Claim 17:  Albritton discloses a bollard fence panel, wherein the header member (22; Fig. 13) fixedly interconnects the bollards (32) to one another laterally and axially.
Re Claim 18:  Albritton discloses a bollard fence panel, wherein the header member (22; Fig. 13) fixedly interconnects the bollards (32) to one another laterally and allows axial movement (for example, at least during assembly, as the posts 24 are inserted into the sleeves 32) of the bollards relative to the header member.
Re Claim 19:  Albritton discloses a bollard fence panel, wherein the bollard (32) is a hollow steel section (“Hollow tubes 32 may be formed from steel alloys or other suitable materials; emphasis added; see Col. 5, lines 52-55) and the elongated member (24) comprises one or more of a solid metal member (“Support posts 24 may be fabricated from wood, various types of steel alloys or other materials”; emphasis added; see Col. 5 lines 16-20) and a tubular member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Albritton (US Patent 6,783,116), as applied to claims 1-3, 6-7, and 16-19 above, and further in view of Sherstad (US Patent 9,500,001).
	Re Claim 8:  Albritton, as discussed for claim 1 above, discloses a bollard fence significantly as claimed except for further comprising an axially extending panel mounted at the upper ends of the bollards.
Sherstad teaches the use of a fence (see Fig. 7) comprising bollards (16), and a header member (1) laterally interconnecting upper ends of the bollards, and further comprising an axially extending panel (2) mounted at the upper ends of the bollards, for the purpose of extending the height of the fence.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Albritton such that it further comprises an axially extending panel mounted at the upper ends of the bollards, as taught by Sherstad, for the purpose of extending the height of the fence.
Re Claim 9:  Albritton further discloses a bollard fence, wherein the header member (22; Fig. 13) fixedly interconnects (via posts 24) the bollards (32) to one another laterally and axially.
Re Claim 10:  Albritton further discloses a bollard fence, wherein the bollards (32) are axially moveable (for example, at least during assembly, as the posts 24 are inserted into the sleeves 32) relative to the header member (22).
Re Claim 11:  Albritton, as discussed for claim 1 above, discloses a bollard fence significantly as claimed except for further comprising an axially extending steel panel mounted at the upper ends of the bollards; and a top structure extending vertical above the steel panel.	Sherstad teaches the use of a fence (see Fig. 7) comprising bollards (16), and a header member (14) laterally interconnecting upper ends of the bollards, and further comprising an axially extending panel (2) mounted at the upper ends of the bollards; and a top structure (4) extending vertical above the panel (2), for the purpose of extending the height of the fence.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Albritton such that it further comprises an axially extending panel mounted at the upper ends of the bollards; and a top structure extending vertical above the panel, as taught by Sherstad, for the purpose of extending the height of the fence.
Examiner notes that Sherstad fails to explicitly teach that the panel (2) is made of steel.  Sherstad appears to be silent as to the material of the panel (2).
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
Further, Examiner notes that the use of steel in forming fence components is well known in the art due to its strength/weight characteristics.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Albritton, as modified above in view of Sherstad above, such that the panel is made of steel, since such a material choice would be a design consideration within the skill of the art, for the purpose of optimizing the strength/weight characteristics of the panel. 
Re Claim 13:  Albritton further discloses a bollard fence, wherein the header member (22; Fig. 13) fixedly interconnects (via posts 24) the bollards (32) to one another laterally and axially.
Re Claim 14:  Albritton further discloses a bollard fence, wherein the header member (22; Fig. 13) fixedly interconnects the bollards (32) to one another laterally and allows axial movement (for example, at least during assembly, as the posts 24 are inserted into the sleeves 32) of the bollards relative to the header member.
Re Claim 15:  Albritton, as modified above in view of Sherstad above, discloses a bollard fence, wherein the steel panel (2; Sherstad Fig. 7) comprises the header member (1; Sherstad Fig. 7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Albritton (US Patent 6,783,116) in view of Sherstad (US Patent 9,500,001), as applied to claims 18-11 and 13-15 above, and further in view of Saultz (US Patent 3,406,946).
Re Claim 12:  Albritton, as modified above in view of Sherstad above, discloses a bollard fence significantly as claimed except wherein the top structure is a concrete panel.
Saultz teaches the use of a fence comprising bollards (17/18; Fig. 3) and a header member (19), and further comprising a top structure (21) wherein the top structure is a concrete panel (21), for the purpose of forming a sturdy barrier.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Albritton such that the top structure is a concrete panel, as taught by Saultz, for the purpose of forming a sturdy barrier.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Platt (US Patent 3,141,655), as applied to claims 1-5, 7, and 16-17 above, and further in view of Myer (US Patent Application Publication 2013/0284995).
Re Claim 20:  Platt, as discussed for claim 1 above, discloses a bollard fence significantly as claimed except wherein the bollard is a hollow steel section and the elongated member is rebar.
Regarding the limitation “wherein the bollard is a hollow steel section”, Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
Further, Examiner notes that the use of steel in forming fence components is well known in the art due to its strength/weight characteristics.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Platt such that the bollard is a hollow steel section, since such a material choice would be a design consideration within the skill of the art, for the purpose of optimizing the strength/weight characteristics of the panel. 
Myer teaches the use of a bollard comprising an elongated member (16) formed of rebar (see parag. [0024]), for the purpose of providing strength and support.
Platt such that the elongated member is rebar, as taught by Myer, for the purpose of providing strength and support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678